Opinion filed November 13, 2009




                                                 In The


   Eleventh Court of Appeals
                                          ____________

                                     No. 11-09-00141-CR
                                         __________

                              NARCISO PEDRO, Appellant

                                                  V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 259th District Court

                                       Jones County, Texas

                                   Trial Court Cause No. 9917


                            MEMORANDUM OPINION
       Appellant has filed in this court a motion to dismiss his appeal. The motion is signed by both
appellant and his counsel. The motion is granted, and the appeal is dismissed.


                                                             PER CURIAM
November 13, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.